Per Curiam.

Respondent was admitted to practice in 1931 in the Second Department. His practice consisted of credit collection, in the course of which he secured many default judgments, using in connection therewith affidavits of process servers containing the usual allegation of conversation with persons served to establish that they were not in military service. No precaution whatever was taken to determine the truth of these allegations. No claim was ever made that any of the affidavits were false in respect of the element of service itself. An information was filed against him charging violation of the Soldiers and Sailors Relief Act, covering 15 such instances of misuse of affidavits, and he pleaded guilty to all 15 counts and was sentenced to a year of unsupervised probation and to pay fines aggregating $11,250. In addition, he voluntarily paid either to judgment debtors or into the Civil Court upwards of $1,000 to reimburse the item of cost associated with the affidavits. His practice ruined, he has resigned from his law firm, and, because of serious impairment of his health, he practices only part-time. It is not established that any one but respondent has suffered financially from respondent’s misdeeds, nor is it established that he ever took a default against anyone actually in service.
His conduct has been reprehensible and brings disrepute to his profession. He has, however, co-operated fully in this proceeding, admitting the allegations in the petition both in his *442answer and at the hearing. In his late sixties, he is a broken man, and has suffered much, and his contrition stands to his credit. In these circumstances, mercy should temper justice, and the sanction of censure should suffice.
Respondent should be censured.
MoGivern, P. J., Markswich, Kupferman, Tilzer and Capozzoli, JJ., concur.
Respondent censured.